Citation Nr: 0806444	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-32 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Topeka, 
Kansas


THE ISSUE

Eligibility for Class III dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center Topeka, Kansas.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

Here, VA has not satisfied the statutory duty to notify and 
the claim must be remanded for further development.  The VAMC 
provided notice to the veteran in a letter dated in November 
2005.  That letter, however, was deficient because the VAMC 
did not explain what the evidence needed to show to establish 
entitlement to Class III dental treatment.  Although the VAMC 
had previously provided the veteran with a statement of the 
case (SOC) which included the criteria for this benefit, the 
veteran has not demonstrated that he has actual knowledge of 
these criteria.  To the contrary, the transcript of a hearing 
conducted at the VAMC in December 2005 indicated that he was 
not clear on what the evidence needed to show to substantiate 
this claim.  This notice error is presumed to be prejudicial 
and because the veteran has not demonstrated actual knowledge 
of what he needed to show, the Board has no basis to find 
that the presumption of prejudice has been rebutted.  Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  The 
veteran should be informed of the criteria needed to 
establish entitlement to Class III dental 
treatment. 

The Board must also remand the claim because the AOJ did not 
provide VCAA notice prior to the initial unfavorable 
decision.  Pelegrini, 18 Vet. App. at 120.  According to a 
report of contact dated in January 2006, the VAMC denied the 
claim sometime in April 2005, but did not provide the veteran 
with VCAA notice until November 2005.  The VAMC must provide 
the veteran with compliant notice and then readjudicate the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice in 
compliance with the VCAA.  Such notice 
shall specify what information and medical 
or lay evidence is necessary to 
substantiate a claim of entitlement to 
eligibility for Class III dental 
treatment.  Such notice shall indicate 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran.  Finally, 
the notice shall request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  

2.  Thereafter, the veteran's claim of 
entitlement to eligibility for Class III 
dental treatment should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



